MARKEY, Chief Judge,
dissenting.
I agree that loading charges should be non-dutiable. However, the value of merchandise is determinable on the evidence of record and adduced at trial. 28 U.S.C. § 2635(c). I would affirm the decision below because the Customs Court’s conclusion that plaintiff failed to carry its burden of proof on the issue of separability is correct. That conclusion is fully supported by the evidence and is certainly not contrary to the weight of the evidence. See Artmark Chicago, Ltd. v. United States, 558 F.2d 600, 64 CCPA 116, C.A.D. 1192 (1977).